Citation Nr: 0026632	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for the veteran's service-connected cervical spine 
degenerative disc and joint disease status post laminectomy.

2.  Entitlement to an initial evaluation in excess of 30 
percent for the veteran's service-connected major depressive 
order.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to August 
1993.

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO granted service connection and assigned 
initial disability ratings from which the veteran has 
appealed.

A December 1999 rating decision denied the veteran's request 
for an increased evaluation for his service-connected lumbar 
spine disability.  This issue is not in appellate status, as 
no notice of disagreement has been received to initiate an 
appeal.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
complaints of radiculopathic pain into the left shoulder and 
hands, with objectively demonstrated limitation of motion 
with pain; with consideration of functional loss, it is 
reasonably probable that the disability is productive of 
severe, recurring attacks of intervertebral syndrome, with 
intermittent relief.

2.  The veteran's major depressive disorder is productive of 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, the 
criteria for an initial 60 percent evaluation, and no more, 
have been met for the veteran's service-connected cervical 
spine degenerative disc and joint disease status post 
laminectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5293 (1999).

2.  The schedular criteria for entitlement to an initial 
evaluation in excess of 30 percent for the veteran's service-
connected major depressive order have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
Diagnostic Code 9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection, and, as such, his claims for the assignment of 
higher evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes reports of 
recent VA rating examinations.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with the issues on appeal, and no further action is necessary 
to meet the duty to assist the veteran with the development 
of evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Cervical Spine

Service connection for the veteran's cervical spine 
disability was granted by a January 1997 rating decision, and 
a 10 percent evaluation was assigned, effective May 7, 1996.  
In September 1997 the evaluation for the veteran's cervical 
spine disability was increased to 30 percent, effective May 
7, 1996.  In May 1999, the RO raised the evaluation to 40 
percent, also effective from May 7, 1996

The veteran's service medical records reveal multiple 
complaints and treatment associated with back pain.

An April 1996 MRI of the cervical spine revealed degenerative 
disc disease and mild degenerative spurring.

An April 1996 EMG revealed an impression of no evidence of 
cervical radiculopathy.

August 1996 X-rays revealed post-operative changes at C5-6 
and C6-7; a mild degree of cervical spondylosis with 
hypertrophic spurring was also noted.

At a June 1997 VA neck and spine examination, the veteran 
complained of radiculopathic pain complaints into the left 
shoulder and hands bilaterally in the C8 dermatome.  It was 
noted that the veteran had undergone continued physical 
therapy and treatment for chronic neck and back pain.  On 
examination the veteran had guarded movements upon walking 
into the examination room; his posture was very straight and 
he displayed hesitation with any requested movement 
activities.  An appreciable scar was noted on C5, C6, and C7.  
The veteran had approximately 20 degrees of forward flexion 
of the neck, approximately 10 degrees of extension, and 20 
degrees of lateral flexion; rotation was limited to 10-20 
degrees bilaterally.  There were complaints of generalized 
weakness, secondary to the pain.  It was noted that a May 
1997 MRI revealed marked compression on the anterior thecal 
sac at C8 and C7 and slight impression on the cervical cord 
due to recurrent disc protrusion.  Mild impression of the 
anterior thecal sac was noted at C4-5 and C5-6.  However, 
there was no evidence of disc protrusion at this level but 
the neural foramina revealed slight stenosis.  The diagnosis 
was chronic neck pain and limitation of motion secondary to 
marked compression of the anterior thecal sac C5 through C7 
with neuropathy appreciable with decreased vibratory of 
"128" in the C7 and C8 dermatomes of the hands.

VA outpatient treatment records dated from June 1997 to 
November 1998 reflect that the veteran continued to complain 
of neck and upper extremity pain.  The veteran's mood 
disorder was attributed to acute and chronic pain.

At a July 1999 VA spine examination, the veteran continued to 
complain of pain in the cervical area that radiated to his 
shoulders.  The veteran stated that he had little relief from 
a July 1996 cervical laminectomy.  He reported having 
considerable pain and that he had epidural injections with 
little relief.  Objective findings noted range of motion of 
the cervical spine limited to 25 degrees on flexion, 5 
degrees on extension, 15 degrees bilaterally on lateral 
flexion, and 20 degrees bilaterally on rotation.  Cervical 
pain was elicited during range of motion testing.  Spasm, 
weakness or tenderness was not described.  X-rays of the 
cervical spine noted the post operative fusion C5-C7, 
comparable to two years earlier.  Osteophytes producing mild 
narrowing of the foramina was also noted.  Heel and toe 
walking were within normal limits.  He could straight leg 
raise to 70 degrees bilaterally which caused pain down the 
posterior thigh.  The diagnosis was degenerative disc disease 
of the cervical spine with considerable loss of motion 
considerably symptomatic with subsequent laminectomy still 
considerably symptomatic.

The veteran's cervical spine is currently rated 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5293, intervertebral disc syndrome.  Under Diagnostic Code 
5293, a 60 percent disability evaluation is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 
rating of 40 percent is contemplated where the intervertebral 
disc syndrome is severe; recurring attacks, with intermittent 
relief.

The Board finds that the evidence supports a grant of a 
higher initial rating of 60 percent, and no more, for the 
veteran's service-connected cervical spine disability.  The 
Board here observes that under 38 C.F.R. §§ 4.40, 4.45, and 
4.59, an increased evaluation may be assigned on the basis of 
functional loss due to pain.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); VAOPGCPREC 36-97 (December 12, 1997).  The 
medical evidence shows that the veteran has continually 
complained of chronic neck pain for years.  The July 1999 VA 
examiner noted that the veteran had been administered three 
epidural injections ten months prior with little relief.  
Additional comments from the July 1999 VA examiner reflect 
that the veteran's condition following the July 1996 cervical 
laminectomy was "still considerably symptomatic."  Ranges 
of motion have been shown to be limited by pain, with the 
neck showing only 5 degrees of extension on the July 1999 VA 
examination.  While not all the neurological symptoms 
necessary for a 60 disability rating under Diagnostic Code 
5293 have been shown, findings such as upper extremity 
radiculopathic pain and neuropathy appreciable with decreased 
vibratory sensation in the C7 and C8 dermatomes of the hands 
have tended to confirm the veteran's subjective complaints.  
In addition MRI results reflected disk protrusion.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that with consideration of functional 
loss due to pain, the disability picture more nearly 
approximates pronounced intervertebral disc syndrome, and an 
evaluation of 60 percent for the veteran's cervical spine 
disability is warranted for the entire period of the 
veteran's claim.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293; DeLuca, Fenderson, supra; 
VAOPGCPREC 36-97 (December 12, 1997).

The Board notes that the 60 percent evaluation is the maximum 
rating allowed under Diagnostic Code 5293, and that a rating 
in excess of 60 percent is not warranted under any other 
potentially applicable diagnostic code.  In this regard, the 
Board notes that as there is no medical evidence of complete 
bony fixation (ankylosis) or paralyzing residuals of 
vertebral fracture, a schedular 100 percent rating under 
either 38 C.F.R. §§ 4.71a, Diagnostic Code 5285 or Diagnostic 
Code 5270 is not warranted.


II.  Depressive Disorder

Service connection for the veteran's depressive disorder was 
granted in November 1998, and a 10 percent evaluation was 
assigned, effective April 14, 1997.  In May 1999, the 
evaluation for the veteran's depressive disorder was 
increased to 30 percent, also effective April 14, 1997.

The veteran's service medical records reveal an impression of 
adjustment disorder with anxious mood.

Private treatment records dated from September 1996 to June 
1997 reflect ongoing treatment for the veteran's psychiatric 
problems.  Global Assessment of Functioning (GAF) scores 
included 51-60 (October 1996, November 1996, December 1996 
and February 1997); a GAF of 50 was recorded in September 
1996.

A June 1997 letter from the veteran's private physician 
revealed that the veteran had complained of a depressed mood, 
loss of interest in activities, and a loss of energy.  The 
diagnosis was Dysthymia and a major depressive episode, 
severe.

At a November 1997 VA mental disorders examination, the 
veteran indicated that he was depressed due to his pain.  The 
veteran appeared depressed and his responses were relevant, 
logical, and goal directed.  He reported no delusions, 
hallucinations, or suicidal or homicidal ideas.  He was 
oriented and his memory was intact.  Judgment was intact, and 
he had insight.  It was noted that the veteran was motivated 
to remain in treatment.  The diagnosis was major depressive 
disorder, single episode, moderately severe and non-
psychotic.  The GAF was 45 with indication of some impairment 
of communication with major symptoms of depression that have 
lead to social and occupational impairment.  The prognosis 
was guarded with indication of declining initiative and 
productivity with increasing social isolation and persistent 
problem with pain.

VA treatment records dated from June 1997 to November 1998 
reflect ongoing treatment for the veteran's psychiatric 
problems.

At the July 1999 VA mental disorders examination, the veteran 
stated that he lived with his wife of 27 years.  He described 
his marriage as good and remarked that he had two grown 
children.  Their son lived at home and their daughter and her 
family would visit frequently.  The veteran related that he 
had quite work because of physical problems.  The examiner 
noted the veteran to be alert, coherent, oriented and 
cooperative; affect was somewhat flattened.  His judgment and 
insight were fair.  He reported that his peer relationships 
were considerably diminished and that he did not socialize.  
His medication helped him sleep about six hours a night.  He 
had frequent bad dreams; his memory was adequate, his 
concentration was lacking and he was very depressed.  The 
veteran had low energy and was depressed; he had variable 
moods and denied guilt or anger.  He had no hobbies or social 
life, and he went out to eat once every two months.  He spent 
his time sitting, walking, lying down and watching 
television.  His medications included Zoloft and 
amitriptyline, which had helped.  The diagnosis was major 
depression.  The GAF was 55 to 60, and the prognosis was 
good.  The examiner remarked that the veteran's psychiatric 
condition was moderately severe.

The veteran's major depressive disorder is rated unde the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434.  
According to Diagnostic Code 9434, a rating of 50 percent is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term 


memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal) 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

After reviewing the record, there is no question that the 
veteran's major depressive disorder has impacted his social 
relationships and contributed to some degree of industrial 
impairment.  The RO has recognized this symptomatology and 
assigned a disability rating of 30 percent.  However, the 
medical evidence does not indicate any problem with speech, 
judgment, or cognitive difficulties of any kind.  The veteran 
has maintained a long-term marriage (described by the veteran 
as good) and has contact with both of his adult children.  
The Board acknowledges that the veteran indicated that he has 
not worked since 1995.  However, the Board notes that the 
veteran has indicated that he quit working due to physical, 
not mental problems.  While flattened affect was found on the 
July 1999 VA examination, the veteran's major depressive 
disorder has not been characterized by reduced reliability 
and productivity due to such symptoms as circumstantial or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, or impaired 
abstract thinking.  The reported GAF scores appear to reflect 
symptoms compatible with the current 30 percent rating.  
Therefore, we find that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
rating in excess of 30 percent for any period of his appeal.  


III.  Conclusion

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's cervical spine or major 
depressive disorder, alone, have resulted in frequent 
hospitalizations or caused a marked interference with his 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  In this case, as discussed above, the Board resolves 
reasonable doubt and assigns a higher initial evaluation for 
the veteran's cervical spine disorder, but finds that the 
preponderance of the evidence is against his claim for a 
higher initial evaluation for his psychiatric disorder.



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial rating of 60 percent, and no 
more, is granted for the veteran's service-connected cervical 
spine degenerative disc and joint disease status post 
laminectomy.

Entitlement to an initial evaluation in excess of 30 percent 
for the veteran's service-connected major depressive order is 
denied.



		
	STEVEN L. COHN
	Veterans Law Judge
Board of Veterans' Appeals


 

